Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2007

Davis v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2838




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Davis v. Comm Social Security" (2007). 2007 Decisions. Paper 736.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/736


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL
                    IN THE UNITED STATE COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                       No: 06-2838
                                     _______________

                                   MARGARET DAVIS,

                                               Appellant

                                               v.

                       COMMISSIONER OF SOCIAL SECURITY
                                _______________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                  (D.C. No. 04-cv-03354)
                     District Judge: Honorable Garrett E. Brown, Jr.
                                     _______________

                        Submitted Under Third Circuit LAR 34.1(a)
                                     June 27, 2007

              Before: BARRY, FUENTES and JORDAN, Circuit Judges.

                                    (Filed July 18, 2007)
                                     _______________

                                OPINION OF THE COURT
                                    _______________

JORDAN, Circuit Judge.

       Margaret Davis appeals from an order of the United States District Court for the

District of New Jersey denying her appeal from the Commissioner of Social Security’s

final decision that she is not entitled to disability insurance benefits. For the following

reasons, we will affirm the District Court’s order.
                                             I

       Davis seeks disability benefits for the period starting January 1, 1994,1 based on

degenerative disc disease in her back and on depression. According to her testimony on

April 3, 2002 before the Administrative Law Judge (“ALJ”), Davis suffers from back,

hip, and leg pain that prevents her from sitting for more than ten minutes or walking

farther than one block. Davis also testified that she suffered from depression and that she

had sought treatment at a mental health clinic. Davis’s husband testified that her pain and

depression caused her to generally spend her time lying down and that she had stopped

doing housework, shopping, or social activities.

       The medical evidence indicates that Davis suffers from degenerative disc disease.

An x-ray exam from July 1993 and an MRI exam from April 1994 showed mild

degenerative changes. In May 1994, Davis’s treating physician reported that her back

pain was being treated with medication. Medical reports from April 1995 through

October 2001 reflected Davis’s continued treatment of her back pain with medication and

physical therapy. Her pain reportedly decreased after completing prescribed courses of

physical therapy in June 1995 and April 1998. In April 1998, Davis’s doctor reported


  1
   Davis’s application was filed in May 1995, claiming a disability onset date of March
27, 1992. Her claim was denied initially, on reconsideration, and after a hearing before
an Administrative Law Judge in October 1996, and she appealed first to the District
Court, which affirmed, and then to this Court. While that appeal was pending, the parties
consented to a remand of the case to the Commissioner. The Commissioner, in turn, sent
the case back to an Administrative Law Judge for a more complete evaluation of the
record evidence regarding Davis’s credibility and her claims of depression. At a new
hearing, in April 2002, Davis amended her disability onset date to be January 1, 1994.

                                             2
that she was doing much better, apparently due in part to epidural steroid injections, and

he noted that she could expect to return to work in May 1998. Davis received treatment

again for pain in her back and hip between September 1999 and March 2000, and again in

October 2001 after she aggravated her lower back doing yoga. X-rays of her pelvis and

right hip from July 1999 were within normal limits. Davis’s doctor again recommended

medication and physical therapy.

       In August 1996, one of Davis’s doctors completed a residual functional capacity

questionnaire. He noted the diagnosis of degenerative disc disease and her treatment with

medication. According to his evaluation, Davis could lift up to ten pounds, could not

carry any weight, could stand or sit for only fifteen minutes at a time, could walk two

blocks without stopping, and could not bend or squat. He stated that she was permanently

disabled and unable to work because of her pain.

       The documentation of Davis’s depression begins with a report from July 1997.

That report notes that Davis was receiving outpatient treatment for depression and stress,

consisting of medication and weekly psychotherapy. She had responded well to

medication, but she continued to experience stress caused by her back pain and financial

situation. A psychiatrist’s report from November 1997 indicated that Davis suffered from

depression, caused in part by chronic pain. Her mood, however, appeared good, and her

cognitive examination was intact. That report also noted that Davis wanted to continue

with medication, but preferred to stop going to therapy. Her treatment continued off and

on from 1998 to 2001. In July 1998, a psychiatric report noted that Davis was doing well,

                                             3
and that her pain was better after being treated. In October 2001, Davis reported that her

mood was better on a reduced dose of medication, and, in November 2001, her

psychiatrist directed that her medication was to be reduced to zero in six weeks.

       In a decision dated January 27, 2003, the ALJ determined that Davis was not

entitled to disability benefits. The ALJ ruled that Davis’s degenerative disc disease and

depression were not severe enough to meet or medically equal one of the impairments

found in the listings for disorders of the spine, former Section 1.05 and new Section 1.04,

and for affective disorders, Section 12.04, in 20 C.F.R. Part 404, Subpart P, Appendix 1

(the “Listings”). The ALJ then determined that Davis retained the residual functional

capacity to perform sedentary work. According to the ALJ, “the record does not establish

functional limitations other than no prolonged walking and standing, and no heavy

lifting.” (Administrative Record at 178.) Her treatment, including yoga and physical

therapy, was consistent with a capacity for sedentary work. Davis’s claim of pain so

severe that she was unable to sit for longer than ten minutes was “not entirely credible in

light of the reports of the treating and examining medical sources” (id.), as well as the fact

that she was able to sit through the entire hearing before the ALJ. Regarding her

depression, the ALJ found that the record failed to show any limitations that would

prevent her from performing sedentary work. After determining that Davis had the

residual functional capacity for sedentary work, the ALJ found that she could not perform

her past relevant work as a factory assembly worker and nurse’s aide. According to the

Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2, Table 1 (the

                                              4
“Grids”), however, there were jobs in the national economy that she could perform.

Therefore, Davis was not disabled.

         The Appeals Council declined to review the case, making the ALJ’s decision the

final decision of the Commissioner. In an opinion dated March 29, 2006, the United

States District Court for the District of New Jersey denied Davis’s appeal, concluding that

the ALJ’s decision was supported by substantial evidence. Davis timely appealed to this

Court.

                                               II

         The District Court had jurisdiction to review the final administrative decision of

the Social Security Administration pursuant to 42 U.S.C. § 405(g). We have jurisdiction

over this appeal pursuant to 28 U.S.C. § 1291. We exercise plenary review over the

District Court’s legal decisions. Allen v. Barnhart, 417 F.3d 396, 398 (3d Cir. 2005). We,

like the District Court, review the ALJ’s findings only to determine if they are supported

by substantial evidence. Id. Substantial evidence is evidence “a reasonable mind would

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (citation omitted). The ALJ’s decision may not be set aside merely because we

would have decided differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

         To determine whether an applicant is disabled, the ALJ uses a five-step sequential

process to assess: (1) whether the claimant is currently engaged in substantial gainful

activity; (2) whether she has a severe impairment; (3) whether her impairment meets or

equals an impairment in the Listings; (4) whether her impairment prevents her from

                                               5
performing her past relevant work; and (5) whether she can perform any other work that

exists in the national economy in light of her age, education, and work experience. 20

C.F.R. § 404.1520. Here, the ALJ reached step five, concluding that Davis could perform

sedentary work that existed in the national economy.

                                              III

        Davis argues that the ALJ erred in comparing her disabilities to the Listings, in

determining her residual functional capacity, and in determining that she could perform

sedentary work that exists in the national economy. As discussed below, those arguments

fail.

        First, Davis asserts that the ALJ erred in determining at step three that her

impairments did not meet the Listings. But Davis has failed to articulate why the

combination of her impairments meets or equals the relevant Listings, which, contrary to

her assertions, were indeed considered by the ALJ. In the absence of specific arguments

to the contrary, and after reviewing the Listings, we conclude that the record supports the

ALJ’s determination that the evidence failed to show impairments severe enough to meet

or equal the Listings.

        Second, Davis argues that the ALJ incorrectly determined that she had the residual

functional capacity for sedentary work. Specifically, she asserts that because she cannot

sit or stand for more than 15-30 minutes at a time, she is unable to perform such work.

She also argues that, in concluding to the contrary, the ALJ ignored the medical evidence

and improperly questioned the credibility of her testimony about her back pain. We

                                               6
conclude that the ALJ’s determination is supported by substantial evidence. The ALJ

considered the testimony, but found that the description of the severity of Davis’s pain

was not consistent with the medical evidence or the fact that Davis remained seated

throughout the hearing. Indeed, she practiced yoga and participated in physical therapy

exercises, which, along with medication, had been helpful in treating her pain. Thus, the

ALJ’s determination that her pain was not so severe as to prevent her from doing

sedentary work is supported by substantial evidence, even if it is not consistent with the

1996 questionnaire stating that she could not stand or sit for longer than fifteen minutes.

       Davis also argues that the ALJ failed to consider her depression in determining her

residual functional capacity. However, the ALJ did consider her depression, but

determined that her symptoms would not prevent her from performing sedentary work.

Although Davis has listed the mental requirements for performing work, such as

understanding and carrying out instructions and responding appropriately to supervisors

and coworkers, she has failed to articulate why she could not meet those demands.

Considering the medical evidence of treatment, which shows good response to

medication, no cognitive impairment, and improved mood, the ALJ’s determination that

her depression would not prevent her from performing sedentary work is supported by

substantial evidence.2


  2
   Davis also appears to argue that the ALJ’s determination that her impairments were
not severe enough to prevent her from doing sedentary work is inconsistent with the
determination at step two that her degenerative disc disease and depression were
“severe.” Given that “[t]he step two inquiry is a de minimus screening device to dispose

                                              7
       Third, Davis argues that the ALJ erred at step five by relying on the Grids to

determine that work existed in the national economy that she was able to perform. “[T]he

grids cannot automatically establish that there are jobs in the national economy when a

claimant has severe exertional and nonexertional impairments.” Sykes v. Apfel, 228 F.3d

259, 267 (3d Cir. 2000). According to Davis, her pain and depression present severe

nonexertional limitations. However, the ALJ determined that Davis’s pain and

depression did not put any limitations on her residual functional capacity for sedentary

work, and, as discussed above, that determination is supported by substantial evidence.

Thus, the use of the Grids was proper.

                                            IV

       For the foregoing reasons, we will affirm the order of the District Court.




of groundless claims,” Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003),
the ALJ’s determinations that Davis’s claims were not groundless, but that she was
nevertheless able to do sedentary work, are not inconsistent.

                                             8